April 21, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                            JAMIL SAIFI, Appellant

NO. 14-13-00815-CV                          V.

                       CITY OF TEXAS CITY, Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, City of Texas
City, signed June 20, 2013, was heard on the transcript of the record. We have
inspected the record and find error in the judgment. We therefore order the
judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, City of Texas City.



      We further order this decision certified below for observance.